— In a proceeding pursuant to subdivision 5 of section 50-e of the General Municipal Law for leave to serve a late notice of claim, the appeal is from a judgment of the Supreme Court, Westchester County (Wood, J.), entered September 23,1982, which granted the application. Judgment reversed, on the law, without costs or disbursements, and application denied. On July 20, 1981 claimant Patricia Raczy was injured when she slipped and fell in the locker room of the Sprain Ridge Park Pool. She thereafter experienced back and leg pains, and she eventually underwent surgery for removal of a herniated disc in December, 1981. She retained counsel in March, 1982, and the instant proceeding was initiated in June, 1982. Although Raczy now alleges that her fall was caused by the accumulation of an excessive amount of water in the locker room which caused slick and slippery conditions, an accident report completed on the day of the accident as the result of a telephone call from Raczy listed the description and cause of the accident as “her son slipped off bench — she went to grab him & fell against corner of bench hitting thigh”. This description did not provide the appellants with actual knowledge of the essential facts constituting the claim. In light of the inadequate description of the cause of the accident, Raczy’s inability to adequately identify the persons to whom she allegedly provided the correct information on the day of the accident, and the unexplained lengthy delay in retaining counsel and initiating the instant proceeding, it was an abuse of discretion to grant the application (see Matter of Morris v County of Suffolk, 88 AD2d 956; Goodson v New York City Tr. Auth., 66 AD2d 675). Lazer, J. P., Mangano, Thompson and Gulotta, JJ., concur.